Filed 4/30/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 60







Mitchell S. Sanderson, 		Plaintiff and Appellant



v.



Cheryl Ann Harlow, 		Defendant and Appellee







No. 20080282







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable Donovan John Foughty, Judge.



AFFIRMED.



Per Curiam.



Mitchell S. Sanderson, pro se, P.O. Box 195, Park River, ND 58270, plaintiff and appellant.  Submitted on brief.



Maureen Holman, Serkland Law Firm, 10 Roberts St., P.O. Box 6017, Fargo, ND 58108-6017, for defendant and appellee.  Submitted on brief.

Sanderson v. Harlow

No. 20080282



Per Curiam.

[¶1]	Mitchell Sanderson appeals from a district court order dismissing his action with prejudice.

[¶2]	Sanderson and Cheryl Harlow divorced on October 23, 2003.  The district court ordered the parties to share joint legal custody of their minor children and awarded Harlow physical custody of the minor children subject to reasonable visitation by Sanderson.  The district court ordered Sanderson to pay Harlow child support.

[¶3]	On August 26, 2008, Sanderson filed a complaint commencing the present action, indicating he was suing Harlow for equal physical and legal parental rights.  He asserted Harlow denied him his constitutional and civil rights as a parent.  He contended he and his children were being harmed by Harlow’s “actions by denying the children of the love and affection of a loving father on an equal time basis and for them to be able to have the valuable asset of a father[’]s parenting.”  On August 26, 2008, Sanderson also filed a motion in this action for equal legal and equal physical custody.

[¶4]	Harlow filed an answer on September 18, 2008, alleging in part that Sanderson failed to state a claim upon which relief could be granted.  On October 13, 2008, the district court clerk filed the court’s order issued on its own motion dismissing Sanderson’s action with prejudice.  Sanderson appeals.  We conclude Sanderson failed to state a claim upon which relief could be granted and summarily affirm under N.D.R.App.P. 35.1(a)(6).

[¶5]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring